DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office Action is in response to the reply filed on November 16, 2020. Claims 1-20 are pending.  Claims 1-12 and 20 are under consideration in the instant office action. Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restrictions
Applicant's election of Group I (claims 1-14) in the reply filed on November 16, 2020 is acknowledged. Additionally Applicant’s election of (1) Styrenic block copolymer, a di-block copolymer comprised of styrene and butadiene (e.g., Kraton G1657); (2) Silicone acrylate copolymer, an acrylate/dimethicone copolymer (e.g., Shin-Etsu KP-550); (3) Volatile oil. Isododecane; and (4) Silicone oil in the second composition: 1,000 cst dimethicone in the reply filed on November 16, 2020 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 08, 2019 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blin et al. (US 2007/0020205) and Robert et al. (US 2007/0025940).
Applicant Claims

Applicant claims a two-step cosmetic system.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Blin et al. teach product containing a first composition and a second composition, the first composition containing at least one resin chosen from rosin and derivatives thereof, and hydrocarbon-based resins, and mixtures thereof, the resin having a number-average molecular mass of less than or equal to 10 000 g/mol, and the second composition, which is different from the first, containing at least one non-volatile fatty substance. The invention also relates to a makeup process and also to a makeup kit containing the product. This product is in particular a lipstick, a mascara, a foundation or a nail varnish (see abstract). The product according to claim 1, wherein the first composition is capable of forming a film with a resistance to oil of greater than or equal to 50% (see claim 2). The product according to claim 1, wherein the hydrocarbon-based resins are chosen from: indene polymers, such as polymers derived from the polymerization in major proportion of indene monomer and in minor proportion of monomers chosen from styrene, methylindene and methylstyrene, and mixtures thereof; indene polymers,  
With regard to the elected isododecane and its amount Blin et al. teach these oils may be hydrocarbon-based oils, silicone oils or fluoro oils, or mixtures thereof. The term "hydrocarbon-based oil" means an oil mainly containing hydrogen and carbon atoms and optionally oxygen, nitrogen, sulfur or phosphorus atoms. The volatile hydrocarbon-based oils may be chosen from hydrocarbon-based oils containing from 8 to 16 carbon atoms, and especially branched C8-C16 alkanes, for instance C8-C16 isoalkanes of petroleum origin (also known as isoparaffins), for instance isododecane (also known as 2,2,4,4,6-pentamethylheptane), isodecane and isohexadecane, for example the oils sold under the trade names Isopar or Permethyl, branched C8-C16 esters and isohexyl neopentanoate, and mixtures thereof. Other volatile hydrocarbon-based oils, for instance petroleum distillates, especially those sold under the name Shell Solt by the company Shell, may also be used. The volatile solvent is preferably chosen from volatile hydrocarbon-based oils containing from 8 to 16 carbon atoms, and mixtures thereof (see paragraph 0062-0063). The liquid fatty phase may represent from 0.5% to 90% by weight, preferably from 1% to 60% and even more preferably from 2% to 40% by weight relative to the total weight of the composition (see paragraph 0101). 
With regard to the elected styrenic block copolymer, a di-block copolymer comprised of styrene and butadiene (e.g., Kraton G1657) and its amount Blin et al. teach according to one embodiment of the invention, the composition contains, besides the resin, a hydrocarbon-based block copolymer also known as a block copolymer, preferably a block copolymer that is soluble in a liquid fatty phase as defined above (see paragraph 0102). An example that may be mentioned is the product sold under the reference Kraton G 1657 M, which is a mixture of styrene/ethylene-butylene diblock copolymer and of styrene/ethylene-butylene/styrene triblock copolymer in 30/70 proportions, the glass transition temperature of the ethylene-butylene block being equal to about -60.degree. C (see paragraph 0110). The hydrocarbon-based block copolymer may be present in any amount including an amount of between 0.1% and 25% by weight and especially from 0.5% to 15% by weight relative to the weight of the composition (see paragraph 0112).
With regard to the second composition component being a 1,000 cst dimethicone and its amount Blin et al. teach a product comprising a first composition and a second composition which is different from the first composition, the first composition comprising at least one resin selected from the group consisting of rosin, rosin derivatives, hydrocarbon-based resins, and mixtures thereof, the resin having a number-average molecular mass of less than or equal to 10 000 g/mol, the second composition comprising at least one non-volatile fatty substance (see claim 1). The product according to claim 1, wherein the non-volatile fatty substance is silicone-based (see claim 24). The product according to claim 24, wherein the non-volatile fatty substance is chosen from polyalkylsiloxane oils, polyarylsiloxanes and polyalkylarylsiloxanes,  The non-volatile silicone oils that may be used in the composition according to the invention include non-volatile polydimethylsiloxanes (PDMS), polydimethyl-siloxanes comprising alkyl or alkoxy groups, which are pendent and/or at the end of a silicone chain, these groups each contain from 2 to 24 carbon atoms, phenyl silicones, for instance phenyl trimethicones, phenyl dimethicones, phenyltrimethylsiloxydiphenylsiloxanes, diphenyl dimethicones, diphenylmethyldiphenyl-trisiloxanes and 2-phenylethyltrimethylsiloxysilicates (see paragraph 0080). The non-volatile silicone oil may be chosen from: [0193] linear or branched non-volatile polydimethyl-siloxanes (PDMS); [0194] polydimethylsiloxanes comprising alkyl, alkoxy or phenyl groups, which are pendent or at the end of a silicone chain, these groups containing from 2 to 24 carbon atoms; [0195] phenylsilicones, for instance phenyl trimethi-cones, phenyl dimethicones, phenyltrimethylsiloxy-diphenylsiloxanes, diphenyl dimethicones, diphenyl-methyldiphenyltrisiloxanes and 2-phenylethyl trimethyl-siloxysilicates. The silicone polymer may be introduced into the second composition in the form of a mixture with a liquid silicone, the viscosity of the said liquid silicone being between 0.5 and 10 000 cSt, preferably between 0.5 and 500 cSt and more preferably between 1 and 10 cSt (see paragraph 0219). The product according to claim 1, wherein the proportion of the non-volatile fatty substance in the second composition is between 2% and 100% by weight relative to the weight of the second composition (see claim 22).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Robert et al. teach cosmetic compositions for application to the lips, comprising a cosmetically acceptable metal salt of stearic acid, aluminum starch octenyl succinate, an oil and a structuring agent, and methods for making and using them (see abstract). The composition may contain one or more non-silicone volatile oils such as volatile hydrocarbon oils, alcohols, volatile esters and volatile ethers. Examples of such volatile non-silicone oils include volatile hydrocarbon oils having from 8 to 16 carbon atoms and their mixtures, and in particular branched C.sub.8 to C.sub.16 alkenes such as C.sub.8 to C.sub.16 isolates (also known as isoparaffins), isododecane, isodecane, isohexadecane, and for example, the oils sold under the trade names of Isopar or Permethyl, the C.sub.8 to C.sub.16 branched esters such as isohexyl or isodecyl neopentanoate, and their mixtures. Preferably, the volatile non-silicone oils have a flash point of at least 40.degree. C (see paragraph 0017). The inventive compositions may contain an oil-soluble film-forming polymer, which is compatible with the oil/wax phase and which forms a film after application to the lips. Suitable polymers include homo- and copolymers of vinylpyrrolidone (VP) and polyvinylpyrrodine (PVP) (e.g., (VP)/hexadecene copolymer, PVP/hexadecene copolymer (an alkylated polyvinyl pyrrolidone copolymer), and VP/eicosene copolymer), trimethylsiloxysilicate (e.g., SR1000 from General Electric), resin MK (polymethylsilsesquioxane), silicone acrylates (e.g., KP 550 from Shin-Etsu) and acrylates copolymer. The polymer may be present in the compositions in an amount generally ranging from 0 to about 20% by weight (see paragraph 0045).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Blin et al. by incorporating a film forming polymer such as silicone acrylates (e.g., KP 550 from Shin-Etsu) because Robert et al. teach in a lipistick composition the utilization of silicone acrylates (e.g., KP 550 from Shin-Etsu) as a film forming polymer. Robert et al. teach cosmetic compositions for application to the lips, comprising a cosmetically acceptable metal salt of stearic acid, aluminum starch octenyl succinate, an oil and a structuring agent, and methods for making and using them (see abstract). The composition may contain one or more non-silicone volatile oils such as volatile hydrocarbon oils, alcohols, volatile esters and volatile ethers. Examples of such volatile non-silicone oils include volatile hydrocarbon oils having from 8 to 16 carbon atoms and their mixtures, and in particular branched C.sub.8 to C.sub.16 alkenes such as C.sub.8 to C.sub.16 isolates (also known as isoparaffins), isododecane, isodecane, isohexadecane, and for example, the oils sold under the trade names of Isopar or Permethyl, the C.sub.8 to C.sub.16 branched esters such as isohexyl or isodecyl neopentanoate, and their mixtures. Preferably, the volatile non-silicone oils have a flash point of at least 40.degree. C (see paragraph 0017). The inventive compositions may contain an oil-soluble film-forming polymer, which is compatible with the oil/wax phase and which forms a film after application to the lips. Suitable polymers include homo- and copolymers of vinylpyrrolidone (VP) and polyvinylpyrrodine (PVP) (e.g., (VP)/hexadecene copolymer, PVP/hexadecene copolymer (an alkylated polyvinyl pyrrolidone copolymer), and VP/eicosene copolymer), trimethylsiloxysilicate (e.g., SR1000 from General Electric), resin MK (polymethylsilsesquioxane), silicone acrylates (e.g., KP 550 from Shin-Etsu) and acrylates copolymer. The polymer may be present in the compositions in an amount generally ranging from 0 to about 20% by weight (see paragraph 0045). One of ordinary skill in the art selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It should be recognized that both Blin et al. and Robert et al. teach the incorporation of film forming polymers in their respective lipstick compositions. Alternatively one of ordinary skill in the art would have been motivated to substitute the film forming polymers of Blin et al. with the film forming polymers of Robert et al. such as KP 550  because the film forming polymers are functionally equivalent. In the case where the claimed ranges for amounts of ingredients or viscosities "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Blin et al. and Robert et al. because both references teach lipstick compositions containing similar ingredients.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619